 


109 HJ 53 IH: Proposing an amendment to the Constitution of the United States to provide that Representatives shall be apportioned among the several States according to their respective numbers, counting the number of persons in each State who are citizens of the United States.
U.S. House of Representatives
2005-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 53 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2005 
Mrs. Miller of Michigan introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to provide that Representatives shall be apportioned among the several States according to their respective numbers, counting the number of persons in each State who are citizens of the United States. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  
 — 
Representatives shall be apportioned among the several States according to their respective numbers, which shall be determined by counting the number of persons in each State who are citizens of the United States.  . 
 
